bse ei department of the treasury internal_revenue_service washington d c tep’ ra ts tax exempt and government entities eres may u i l xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxx plan x xxxxxxxxxxxxxxx amount c xxxxxxxxxxxxxx amount d xxxxxxxxxxxxxxx date xxxxxxxxxxxxxxx dear xxxxxxxxxxxx this is in response to your letter dated xxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxxx and xxxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from plan x totaling amount c on date taxpayer a asserts that her failure to accomplish a rollover of amount d a portion of amount c within the 60-day period prescribed by sec_402 of the code was due to her medical_condition which impaired her ability to accomplish a timely rollover taxpayer a is medically disabled and retired on disability due to her medical_condition taxpayer a requested and received a distribution from plan x because she thought it would be to her advantage to have extra funds available in case of medical emergency however after taxpayer a received the distribution from plan x she realized that she did not need all of the extra money for her medical_expenses because she was receiving worker compensation disability benefits and her medical insurance covered most of her medical_expenses accordingly within the 60-day rollover period she tried to return amount d to plan x but plan x’s sponsor would not allow her to do so taxpayer a represents that because of her continuous anxiety together with her medical_condition she lost the original check of amount c taxpayer a requested a replacement check and tried after receiving the replacement check to roll it over but could not complete the rollover in time due to her disability medical_condition and dependence on a family_member based on the above facts and representations taxpayer a requests a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount d a partial_rollover of amount c sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted is consistent with taxpayer a's assertion that her failure to accomplish a timely rollover of amount d was due to her medical_condition therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into another qualified_plan or a rollover ira provided all other requirements of sec_402 of the code except the day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxx sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose co xxxxxxxxxxxxxxxxxxxx
